Citation Nr: 0716057	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected right ulnar nerve disorder, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disorder, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1990.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
right ulnar nerve disorder is currently manifested by 
numbness, hypersensitivity, pain, and weakness.

2.  The medical evidence of record does not show that the 
veteran's right shoulder disorder is related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for a right ulnar nerve disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2006).

2.  A right shoulder disorder is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in June 2001 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in August 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  

The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Increased Rating for a Right Ulnar Nerve Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for right ulnar nerve subluxation, post 
operative, was granted by a May 1995 rating decision and a 
100 percent evaluation was assigned under 38 C.F.R. § 4.30, 
effective November 18, 1994.  The same rating decision also 
assigned a 10 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8599-8516, effective January 1, 1995.  See 
38 C.F.R. § 4.27 (2006) (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2006).  The hyphenated diagnostic code in this case 
indicates that an unlisted nerve disability, under Diagnostic 
Code 8599, was the service-connected disorder, and paralysis 
of the ulnar nerve, under Diagnostic Code 8516, was a 
residual condition.

A June 2000 VA peripheral nerves examination report stated 
that the veteran complained of pain in the ulnar nerve region 
of his right arm.  On physical examination, the veteran's 
right hand strength was "4/5."  The report noted a scar on 
the medial aspect of the right arm, secondary to ulnar nerve 
surgery, which measured 10.5 centimeters (cm) by 0.5 cm.  A 
second scar measuring 4 cm was noted on the lateral region, 
anterior aspect above and below the antecubital fossa.  The 
veteran reported "no sensation at all" on palpation to the 
medial dorsal, right upper extremity.  All other dermatomes 
of the right were normal.  Deep tendon reflexes of the right 
biceps, triceps, and brachioradialis were "+1."  There was 
no swelling, erythema, or ulceration.  The veteran had 
diminished sensation and stated numbness of the posterior 
aspect of the right arm as well as the medial aspect T1 
dermatome with fine fasciculations in the hand and shoulder 
that were prominent at rest.  He had neuralgia on palpation 
of the ulnar nerve extending from the right axillary region, 
which caused tingling to the fingertips and shoulder.  On 
range of motion testing, the veteran had full elbow flexion.  
Right wrist dorsiflexion was full without pain.  Right wrist 
palmar flexion was to 45 degrees without pain.  Ulnar and 
radial deviations were full without pain.  Wrist extension 
was normal with resistance.  The veteran had weak finger 
abduction and weakened opposition of the thumb.  The veteran 
had intact rapid, alternating movement and point-to-point 
movement.  The diagnosis was history of right ulnar nerve 
subluxation.

In a July 2001 VA outpatient medical report, the veteran 
complained of right arm pain from his shoulder to his 
fingers.  He stated that his dominant right arm was weaker 
and he was having trouble performing his typing job.  The 
veteran described the pain as a constant 3 on a scale of 1 to 
10, which increased to a 7 on a scale of 1 to 10 with use.

In an October 2001 VA outpatient medical report, the veteran 
complained of right arm pain which he described as a 7 on a 
scale of 1 to 10.  The assessment was right arm pain.  In a 
second October 2001 VA outpatient medical report, the veteran 
complained of right arm pain which had increased in the 
previous month.  He stated that he could not write very well 
and found it hard to grasp a pen due to pain.  The veteran 
described his pain as an 8 on a scale of 1 to 10.  On 
physical examination, the veteran had "good hand grasp."  
The assessment was continued right upper extremity pain, 
status post right cubital nerve surgery.

In a third October 2001 VA outpatient medical report, the 
veteran complained of right arm pain, numbness, and tingling 
in his whole arm, from the shoulder down.  He also complained 
of weakness and an inability to type secondary to pain.  The 
veteran stated that it greatly affected his life.  On 
physical examination, the veteran had 2 point discrimination 
of 5 millimeters in all fingers.  His strength was reported 
as "5/5" in all muscles.  The veteran's grip had weakness 
and fatigue.  On finger extension and flexion, the veteran 
made a "weak effort but improved with encouragement."  
Tinel's, Roo's, and Wright's signs were negative.

In a January 2003 VA neurological disorders examination 
report, the veteran complained of tenderness in his right 
arm.  He stated that he was unable to work due to pain and 
depression.  The report noted that the veteran had a surgical 
operation on his right shoulder 2 months before.  On physical 
examination, the veteran had weakness, fatigue, and 
functional loss of the right upper extremity because of right 
arm pain.  He had varying levels of sensitivities along his 
arm.  The veteran was "quite sensitive" to touch around the 
elbow and had sensation to "pin and dull."  He had full 
movement at the elbow and the wrist.  The impression was 
history of right ulnar nerve transposition with recent 
surgery 2 months prior.

A January 2003 VA general medical examination report 
conducted the same day, stated that the veteran had full 
forearm movement at the elbow, wrist , and fingers.  His deep 
tendon reflexes were intact and he had deadness and 
hypersensitivity in various places on his right arm.  The 
veteran had sensation to "pin and dull."  The impression 
was history of right ulnar nerve subluxation and dislocation 
with ulnar nerve transposition and capsulotomy.

In a July 2003 VA joints examination report, the veteran 
complained of numbness around the "elbow incision" and some 
numbness in the little finger of his right hand.  On physical 
examination, the veteran had reflexes of "2/4" in his right 
biceps, triceps, and brachioradialis.  There was a posterior 
medical incision on his elbow from the ulnar nerve 
transposition.  The veteran's elbow had flexion from 0 to 130 
degrees.  There was no subluxation of his nerve.  There was 
mild decreased sensation in his little finger.  There was no 
atrophy in the veteran's right hand and his radial pulse was 
"2+."

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his right hand is 
considered his major or dominant extremity.  See 38 C.F.R. § 
4.69 (2006).

The Schedule provides that assignment of a 10 percent rating 
is warranted for incomplete paralysis of the major ulnar 
nerve to a mild degree.  A 30 percent rating is warranted for 
incomplete paralysis of the major ulnar nerve to a moderate 
degree.  A 40 percent rating is warranted for incomplete 
paralysis of the major ulnar nerve to a severe degree.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The type picture for complete paralysis of the ulnar nerve 
includes the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences, 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb, and 
flexion of the wrist weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The medical evidence from June 2000, July 2001, October 2001, 
and January 2003 stated that the veteran had right arm 
weakness.  While the medical evidence of record shows that 
the veteran has diagnoses of multiple right arm disorders, 
including a nonservice-connected right shoulder disorder, it 
is unclear whether the veteran's right arm weakness is a 
symptom of his service-connected right ulnar nerve disorder, 
a nonservice-connected disorder, or a combination of both.  
In applying the above rating criteria, when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, the Board 
shall attribute such signs and symptoms to the service-
connected disability.  See 38 C.F.R. § 3.102 (2006); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 138, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)  
Accordingly, the medical evidence shows that the veteran's 
right ulnar nerve disorder is currently manifested by 
numbness, hypersensitivity, pain, and weakness.  As the 
veteran's right ulnar nerve disorder is manifested by 
weakness, the involvement is not wholly sensory in nature.  
Accordingly, the disability picture presented of the 
veteran's right ulnar nerve disorder is of incomplete 
paralysis of the ulnar nerve to a moderate degree.  As such, 
a 30 percent evaluation is warranted for the right ulnar 
nerve disorder.  

However, a 40 percent evaluation is not for assignment as the 
evidence of record does not show that the veteran's has 
incomplete paralysis of the right ulnar nerve to a severe 
degree.  While the June 2000 VA peripheral nerves examination 
report stated that the veteran's right wrist was limited to 
45 degrees of palmar flexion, both January 2003 VA 
examination reports stated that the veteran had full wrist 
movement.  Furthermore, the medical evidence of record shows 
that the veteran's fingers have, at most, only a slight 
limitation of motion.

The medical evidence of record also shows that the veteran 
has surgical scars on his right arm that are related to his 
service-connected right ulnar nerve disorder.  However, a 
separate compensable evaluation is not warranted for these 
scars as the medical evidence of record does not show that 
they are deep, cause limited motion, exceed 144 square 
inches, are unstable, or are painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2006).  

Accordingly, an evaluation in excess of 30 percent is not 
warranted for the veteran's right ulnar nerve disorder.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show that the veteran's right ulnar nerve disorder 
meets the criteria for an evaluation in excess of 30 percent, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for a Right Shoulder Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

A May 1996 VA outpatient medical report stated that the 
veteran complained of popping sounds from his right shoulder 
since surgery with extreme abduction.  On physical 
examination, there was popping of the veteran's right 
shoulder with abduction.  The assessment was residuals of a 
labral tear of the right shoulder.  The medical evidence of 
record shows that various right shoulder disorders have been 
consistently diagnosed since May 1996.

A March 2001 VA joints examination report noted that the 
veteran had not been examined and that the evaluation was for 
an opinion only.  After review of the claims file, the 
examiner stated

[i]t is not medically possible that the 
veteran's shoulder condition is caused by 
his right ulnar nerve subluxation.  The 
veteran is status post right ulnar never 
transposition, secondary to subluxation.

Ulnar nerve condition at the elbow 
normally causes problems distal to the 
site of origin.  The veteran's shoulder 
condition is more than likely a result of 
faulty posture.

Also see . . . attached normal right 
shoulder x-ray and right shoulder 
[magnetic resonance imaging], which did 
show evidence of tendinosis/tendonitis of 
the supraspinatus tendon, which is not 
associated with ulnar nerve 
transposition.

In a July 2003 VA joints examination report, the veteran 
claimed that immobilization of his right arm after his ulnar 
nerve surgery caused his right shoulder disorder.  The report 
stated that the veteran's claims file was reviewed and a 
physical examination was conducted.  On assessment, the 
examiner stated

I see no evidence that the right elbow 
injury could have caused instability in 
the right shoulder.  His shoulder 
instability is either something 
congenital or something traumatic and 
should not be caused by immobilization, 
but [I] would expect if anything [had] 
occurred from an immobilization that he 
would have gotten stiff in the shoulder 
rather than having subluxation.  
Therefore, it is unlikely that his right 
wrist ganglions or right ulnar nerve 
subluxation are [in] anyway related to 
[the veteran's] subsequent right shoulder 
problems.

The medical evidence of record does not show that the 
veteran's right shoulder disorder is related to a 
service-connected disability.  While the veteran has a 
current diagnosis of a right shoulder disorder, there is no 
medical evidence of record that relates it to a 
service-connected disability.  The only medical evidence of 
record that provided etiological opinions of the veteran's 
right shoulder disorder are the March 2001 and July 2003 VA 
examination reports, which found that the veteran's right 
shoulder disorder was not related to a service-connected 
disability.


The veteran's statements alone are not sufficient to prove 
that his currently diagnosed right shoulder disorder is 
related to a service-connected disability.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed right shoulder 
disorder is related to a service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no medical evidence of record that relates the veteran's 
right shoulder disorder to a service-connected disability.  
As such, service connection for a right shoulder disorder, as 
secondary to a service-connected disability, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed right shoulder disorder to a service-connected 
disability, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.


ORDER

An increased evaluation of 30 percent disabling, but no 
greater, for a right ulnar nerve disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 

Service connection for a right shoulder disorder, as 
secondary to a service-connected disability, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


